IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,512-01


                        EX PARTE ROLANDO CASANOVA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 16-09-29600-D-1 IN THE 377TH DISTRICT COURT
                             FROM VICTORIA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to three years’ imprisonment.

        Applicant contends that he was denied adequate notice that he would be considered for

release on mandatory supervision by the Texas Board of Pardons and Paroles under the

discretionary-mandatory-supervision statute. TEX . GOV ’T CODE § 508.149.

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.
                                                                                                        2
Ohio App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

the Texas Department of Criminal Justice’s Office of the General Counsel to file an affidavit

addressing the issue of whether Applicant was provided adequate notice that he would be considered

for release to mandatory supervision.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was afforded adequate notice that he would be considered for release on mandatory supervision by

the Texas Board of Pardons and Paroles under the discretionary-mandatory-supervision statute. Ex

parte Retzlaff, 135 S.W.3d 45 (Tex. Crim. App. 2004). The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 20, 2019
Do not publish